Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 includes the limitation of an adjustment device interconnected to a brush head and a handle.  There is an internal locking device in the adjustment device and includes a hollow cylinder with a support shaft disposed therein.  The internal locking device further comprises two opposite guide grooves on the hollow cylinder and the support shaft includes two opposite guide rods moveably disposed in the guide grooves.  The adjustment device includes an inner channel having threads so that a repeated rotation of the adjustment device causes the threads of the inner channel to move the guide rods along the guide grooves and compress the top of the hair brush, thereby changing an appearance of the hair brush.  
Claim 6 includes the limitations of an adjustment device interconnected to a brush head and a handle.  There is an internal locking device in the adjustment device and includes a hollow cylinder with a support shaft disposed therein.  The internal locking device further comprises an outward extending flat connection member at one end of the hollow cylinder, the flat connection member including a central hole communicating with inside of the hollow cylinder.  The central hole has two opposite recesses and two opposite extending grooves adjacent to the recesses respectively.  The support shaft includes two guide rods corresponding to the recesses respectively.  Moving the internal locking device causes the guides of the support shaft pass through the recesses of the central hole to enter the extending grooves, thereby changing an appearance of the hair brush.
The closest prior art of JP 3846002 (HAYASHI et al.) teaches a hairbrush that expands and contracts in a similar way to the present application, however the prior art references fails to teach the same internal mechanics for making the brush expand and contract.  The prior art fails to teach the claimed adjustment device as described above.  It would not have been obvious to modify the prior art to achieve the claimed invention since there is no motivation or teaching to do so.  Therefore, the claims are free from the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723